Citation Nr: 1536229	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of thoracic vertebrae fractures.

2.  Entitlement to service connection for residuals of pelvic fracture.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to July 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from March 2010 to January 2013 and the remaining records are duplicate copies of evidence already associated with VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a December 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In June 2015, the RO sent a letter to the Veteran notifying her that such a hearing had been scheduled for July 2015.  However, the letter appears to have been sent to the incorrect mailing address.  Additionally, it does not appear that VA has the Veteran's current address.  As the Veteran has not withdrawn her request for a hearing before a Veterans Law Judge, remand for re-scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current address from either the Veteran via phone contact or the Veteran's representative.  Document all efforts and responses for the file. 

2.  Schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via videoconference in accordance with her request.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


